DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 16, 2021.
Terminal Disclaimer
The terminal disclaimer filed on December 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent 10,659,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Christopher D. Wright, ESQ., Reg. No. 66,469 on December 16, 2021 through subsequent communications following a telephone interview on December 7, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. 	(Currently Amended) A method, comprising:
identifying, by one or more servers, an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
determining, by the one or more servers, whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with an opt-out opportunity for opting out of receiving content from one or more particular content providers within a specified amount of time prior to a present time;
and
transmitting, by the one or more servers and to the client device, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device, wherein the given digital component depicts the opt-out user interface control within the viewport of the client device.

2. 	(Currently Amended)  The method of claim 1, wherein determining whether the opt-out timestamp stored in the database indicates that the given user was visually presented with the opt-out opportunity within a specified amount of time prior to a present time comprises:	accessing a database storing opt-out timestamps specifying times when users were provided the op-out opportunity, wherein the opt-out opportunity provides users an opportunity to opt-out of receiving digital components; [[and]]	identifying, within the database, a timestamp specifying a last time the given user was visually presented with the opt-out opportunity; and	determining whether a difference between the timestamp and the present time is within the specified amount of time.

3. 	(Currently Amended)  The method of claim 1, further comprising:	determining whether the given digital component that 


4. 	(Previously Presented)  The method of claim 3, wherein determining whether the given digital component that depicts the opt-out user interface control was visually perceivable at the client device comprises determining that the response received from the client device (i) indicates that the given digital component was visually perceivable at the client device and (ii) includes the opportunity identifier.

5. 	(Original)  The method of claim 4, wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user, the updated opt-out timestamp indicating a time at which the given digital component was visually perceivable at the client device.

6. 	(Original)  The method of claim 5, comprising:
	identifying a subsequent opportunity to transmit a digital component to the client device after the updated opt-out timestamp is logged in the database;
	determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity; and 
	in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity, submitting the opportunity to transmit the digital component to one or more third party digital component sources.

7. 	(Original)  The method of claim 1, wherein submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity to transmit the digital component is conditioned on the given user having not requested to opt-out when presented the opt-out opportunity.

8. 	(Currently Amended)  A system, comprising:
one or more storage devices storing instructions;
one or more computers comprising one or more processors configured to execute the instructions stored in the one or more storage devices;
a front-end interface including a communications interface that enables communication over one or more communications networks: and
a back-end interface connected to the front-end interface, wherein the back-end interface performs operations including:
	identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
	determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
	in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with an opt-out opportunity for opting out of receiving content from one or more particular content providers within the specified amount of time prior to the opportunity to transmit the digital component being identified:		 	determining to provide for display at the client device, a digital component that depicts an opt-out user interface control that provides the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources; and			generating a given digital component that depicts the opt-out user interface control, wherein the opt-out user interface control enables the given user to opt-out of receiving content from the one or more particular content providers; and
	transmitting to the client device, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device, wherein the given digital component depicts the opt-out user interface control within the viewport of the client device.

and	determining whether a difference between the timestamp and the present time is within the specified amount of time.

10. 	(Previously Presented)  The system of claim 8, wherein the back-end interface performs operations further comprising:	determining whether the given digital component that depicts the opt-out user interface control was visually presented at the client device; and 
	logging data in the database based on the determination of whether the digital component that depicts the opt-out user interface control was visually perceivable at the client device.
11. 	(Previously Presented)  The system of claim 10, wherein determining whether the given digital component that depicts the opt-out user interface control was visually perceivable at the client device comprises determining that the response received from the client device (i) indicates that the given digital component was visually perceivable at the client device and (ii) includes the opportunity identifier.

12. 	(Original)  The system of claim 11, wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user, the updated opt-out timestamp indicating a time at which the given digital component was visually perceivable at the client device.

13. 	(Original)  The system of claim 12, wherein the back-end interface performs operations further comprising:

determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity; and 
in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity, submitting the opportunity to transmit the digital component to one or more third party digital component sources.

14. 	(Original)  The system of claim 8, wherein submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity to transmit the digital component is conditioned on the given user having not requested to opt-out when presented the opt-out opportunity.

15. 	(Currently Amended)  A non-transitory computer readable medium storing instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
	determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
	in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with an opt-out opportunity for opting out of receiving content from one or more particular content providers within the specified amount of time prior to the opportunity to transmit the digital component being identified: 			determining to provide for display at the client device, a digital component that depicts an opt-out user interface control that provides the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources; andand
	transmitting to the client device, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device, wherein the given digital component depicts the opt-out user interface control within the viewport of the client device.

16. 	(Currently Amended)  The non-transitory computer readable medium of claim 15, wherein determining whether the opt-out timestamp stored in the database indicates that the given user was visually presented with the opt-out opportunity within a specified amount of time prior to a present time comprises:	accessing a database storing opt-out timestamps specifying times when users were provided the op-out opportunity, wherein the opt-out opportunity provides users an opportunity to opt-out of receiving digital components; [[and]]	identifying, within the database, a timestamp specifying a last time the given user was visually presented with the opt-out opportunity; and	determining whether a difference between the timestamp and the present time is within the specified amount of time.

17. 	(Previously Presented)  The non-transitory computer readable medium of claim 15, wherein the instructions cause the one or more computing devices to perform operations further comprising:	determining whether the given digital component that depicts the opt-out user interface control was visually presented at the client device; and 
	logging data in the database based on the determination of whether the digital component that depicts the opt-out user interface control was visually perceivable at the client device.
18. 	(Previously Presented)  The non-transitory computer readable medium of claim 17, wherein determining whether the given digital component that depicts the opt-out user interface control was visually perceivable at the client device comprises determining that the response received from the 

19.	(Original)  The non-transitory computer readable medium of claim 18, wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user, the updated opt-out timestamp indicating a time at which the given digital component was visually perceivable at the client device.

20. 	(Original)  The non-transitory computer readable medium of claim 19, wherein the instructions cause the one or more computing devices to perform operations further comprising:
identifying a subsequent opportunity to transmit a digital component to the client device after the updated opt-out timestamp is logged in the database;
determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity; and 
in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity, submitting the opportunity to transmit the digital component to one or more third party digital component sources. 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the 
Correction to Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Fig. 2C, replace data flow 250 with data flow 260 to match the accompanying disclosure in the specification of the instant application on page 21: ¶ [0072].   
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Wilson (U.S. 2016/0232570 A1; herein referred to as Wilson) in view of Goodman (U.S. 2005/0177599 A1; herein referred to as Goodman) in further view of Khan et al. (U.S. 2012/0005026 A1; 
Wilson is directed to systems and methods for opting-out of targeted advertising in online advertising environments. One method includes receiving an opt-out verification request, the opt-out verification including an IP address of a user device and HTTP header fields of an HTTP request of the user device.
Goodman is directed to systems and methods relating to the field of sending a communication that complies with anti-spam laws, rules, and regulations. In particular, embodiments of the invention relate to tracking interactions between a recipient and a sender to determine if a preexisting business relationship exists between the recipient and the sender.
Khan is directed to systems and methods for utilizing a consumer opt-in management system are disclosed. According to one aspect, the method includes interfacing a near field communication (NFC) enabled mobile device with a touch point associated with an electronic marketing program to obtain touch point identification information from the touch point and receiving, at a trigger management server (TMS), an opt-in request message from the NFC enabled mobile device, wherein the opt-in request message includes a subscriber identifier associated with the NFC enabled mobile device and the touch point identification information. The method further includes accessing a business rules database using at least one of the subscriber identifier and the touch point identification information from the opt-in request message to identify an electronic marketing program identifier and using the electronic marketing program identifier to trigger the provisioning of content data associated with the electronic marketing program to the NFC enabled mobile device.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination which determines that an opt-out user interface control is necessary to be provided to a user of a client device to opt-out of receiving content from one or more particular content providers, and enabling that a given digital component is visually perceivable at the client device, wherein the given digital component depicts the opt-out interface control within the viewport of the client device.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Wilson which teaches  an opportunity to transmit a digital component (e.g. online advertisement – see Wilson ¶ [0024]) to a client device (e.g. user devices 110 – see Fig. 1) that is identified by a given unique identifier (e.g. cookie information/unique identifier, IP , and a given digital component (e.g. verification request) that includes the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources (see Wilson - ¶ [0040]) but does otherwise not teach other limitations of the claimed invention.  When considering prior art Goodman in combination with Wilson, the combination teaches whether an opt-out (e.g. do not spam list- see Goodman ¶ [0032]) timestamp stored in a database (see database 118 Fig. 1) indicates that the given user was visually presented (see Goodman ¶ [0036 ] with the opt-out opportunity within a specified amount of time  prior to a present time (see Goodman ¶¶ [0032-0033 ]).  When considering prior art Khan in combination with Wilson and Goodman, the combination teaches , the given digital component with an opportunity identifier (e.g. electronic marketing program identifier) that uniquely identifies the opportunity to transmit the digital component (e.g. content data) relative to other opportunities to transmit digital components and an embedded script (e.g. midlet) that causes the client device (e.g. mobile device 102 – see Fig. 1) to generate a response that includes the opportunity identifier when the given digital component  (e.g. web-based advertisement)  is visually perceivable at the client device  (see Khan  ¶ [0008], ¶ [0012] ¶¶ [0015-0016 ], but the combination of Wilson, Goodman and Khan does not teach wherein the given digital component depicts the opt-out user interface control within the viewport of the client device, assuring the opt-out opportunity is visually perceivable at the client device by the user.
The limitations as recited (when the given digital component is visually perceivable at the client device, wherein the given digital component depicts the opt-out user interface control within the viewport of the client device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.